Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Kubota (USP 6,200,078).
	Regarding claim 1, Kubota discloses an end mill, comprising: a shaft; a cutting head positioned on one end of the shaft (164); and an edge relief cutting head (i.e. head holding tip 163 whereby 163a is an entrance beveling cutting blade tip that removes burrs) positioned on the shaft and spaced apart from the cutting head (figure 12A and col. 9, lines 37-40); wherein a portion of the shaft between the cutting head and the edge relief cutting head has a diameter (D1: see below) that is less than a diameter of the cutting head (D2) and less than a diameter of the edge relief cutting head (D3). Furthermore, Kubota discloses a portion of the shank (S: see above) extends between the edge relief cutting head and the cutting head 165.

[AltContent: textbox (S)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (D3)][AltContent: textbox (D2)][AltContent: textbox (D1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]	
    PNG
    media_image1.png
    454
    389
    media_image1.png
    Greyscale



Regarding claim 3, Kubota discloses wherein the edge relief cutting head is removably secured to the shaft (figure 12A).
Regarding claim 4, Kubota discloses wherein the edge relief cutting head includes replaceable cutting insert (163).
Regarding claim 5, Kubota discloses wherein the edge relief cutting head is configured to produce one of a fillet edge or a chamfer edge (F: see above).

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Lin et al. (US Pub. No. 2014/0341661).
	Regarding claim 1, Lin discloses an end mill, comprising: a shaft (35); a cutting head (31) positioned on one end of the shaft (figure 1); and an edge relief cutting head (33) positioned on the shaft and spaced apart from the cutting head (figure 1); wherein a portion of the shaft between the cutting head and the edge relief cutting head has a diameter that is less than a diameter of the cutting head (31) and less than a diameter of the edge relief cutting head (33) (figures 1 and 2). Furthermore, Lin discloses a portion of the shank extends between the edge relief cutting head (33) and the cutting head (31).
Regarding claim 5, Lin discloses wherein the edge relief cutting head is configured to produce one of a fillet edge or a chamfer edge (paragraph 10, lines 8-10).
Regarding claim 6, Lin discloses wherein the cutting head and the edge relief cutting head are integral and unitary with the shaft (figures 1 and 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota (USP 6,200,078) and as evidenced by Swiatowy (USP 8,961,077).
 	Regarding claim 2, Kubota discloses the claimed subject matter as set forth in the rejection above. Furthermore, Examiner takes Official Notice that it is old and well known in the machining art to have the cutting head of Kubota be removably secured to the shaft for the purpose of ease of swapping out for replacement or repair (as evidenced by Swiatowy, figures 1-4).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 2014/0341661) and as evidenced by Swiatowy (USP 8,961,077).
 	Regarding claim 2, Lin discloses the claimed subject matter as set forth in the rejection above. Furthermore, Examiner takes Official Notice that it is old and well known in the machining art to have the cutting head of Lin be removably secured to the shaft for the purpose of ease of swapping out for replacement or repair (as evidenced by Swiatowy, figures 1-4).
Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. 
In response to Applicant’s argument (page 7) that “Applicant has amended independent claim 1 to recite ”... an edge relief cutting head positioned on the shaft and spaced apart from the cutting head such that at least a portion of the shaft extends between the edge relief cutting head and the cutting head;...”. Kubota does not have this configuration. The complex cutting-blade tool is, for example, as shown in FIG. 12A, includes a male thread milling cutter blade 165, which cuts a hole through material, and includes a burr removal cutting blade 162, which is formed at the end of milling cutter blade 165. The burr removal cutting blade 162 is used also for hole exit beveling, as discussed at Col. 9, lines 31-36. Kubota does not teach or suggest a spacing apart of the milling cutting head from an edge relief cutting head with a portion of the shaft extending between the edge relief cutting head and the cutting head”. Examiner respectfully points out that, the edge relief cutting head was defined by the Examiner as “the head holding tip 163” (not 162 as stated). 163a is an entrance beveling cutting blade tip that removes burrs. With that in mind, a portion of the shank (S: see above) extends between the edge relief cutting head and the cutting head 165.
In response to Applicant’s argument (page 8) that “The milling cutter device of Lin does not have a cutting head, which forms holes through the material but rather teaches the use of two processing ends 31 and 33, which chamfer the top and bottom edge of a work piece, as described in paragraph [0014]. Thus, Lin is absent of the combination of cutting head and edge relief cutting head of independent claim 1”. Examiner points out that the claim does not require the cutting head to “form holes through the material”. Therefore, a cutter head broadly reads on the two processing ends 31/33 as they are performing cutting operations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        6/18/22